Title: To Thomas Jefferson from Palisot de Beauvois, 4 September 1798
From: Beauvois, Palisot de
To: Jefferson, Thomas


          
            
              Monsieur,
              Bordeaux 18 fructidor an 6—(4 Sept. 1798)
            
            Je pense que d’après les honnetetés et amitiés que Vous m’avez toujours temoignées Vous apprendrés avec quelqu’interet mon heureuse et sauve arrivée en cette Ville après 37 jours de traversée. je serais bien flatté que Vos occupations et les Circonstances me permissent de recevoir de Vos nouvelles et de Correspondre avec le digne president de la societé philosophique et le successeur du Celebre franklin.
            Mon peu de sejour dans ma patrie que j’avais quitté il y a douze ans ne me permet pas de Vous informer des progrès journalliers qu’y font  les sciences, mais je ne manquerai pas de Vous en informer apres mon arrivée et quelque sejour a Paris.
            je n’ecris point a M. Dérieux ne pouvant agir pour lui qu’a Paris. j’apprens avec plaisir a mon arrivée que notre gouvernement est dans le desir de Conserver l’union et la paix entre deux Nations faites pour s’aimer et s’estimer. je souhaite bien ardemment que Cet Espoir n’eprouve aucun obstacle.
            j’ai L’honneur d’etre Avec les sentimens les plus distingués, Monsieur, Votre tres humble et tres obeisst serviteur
            
              de Beauvois
            
            
              Cit.en. B.ois. associé de L’institut National, correspondant du Museum d’hist.re. Nat.le. rue S.t. Claude Au Marais a Paris.
            
          
          
            Editors’ Translation
            
              Sir,
              Bordeaux 18 Fructidor Year 6—(4 September 1798)
            
            I believe that in light of the courtesies and acts of friendship that you have always shown me you will learn with some interest of my happy and safe arrival in this city after a crossing of 37 days. I should be very gratified if your occupations and circumstances should permit me to receive news of you and to correspond with the worthy president of the philosophical society and the successor of the famous Franklin.
            The short time that I have spent in my fatherland which I had left twelve years ago does not allow me to inform you of the daily progress made there by the sciences, but I shall not fail to inform you of them after my arrival and some time spent in Paris.
            I am not writing to M. Derieux, since I can act for him only in Paris. I have learned with pleasure upon my arrival that our government desires to preserve the union and peace between two nations made to love and esteem each other. I most ardently wish that this hope will encounter no obstacle.
            I have the honor to be, with the highest sentiments, Sir, your very humble and very obedient servant
            
              de Beauvois
            
            
              Citizen Beauvois, associate of the National Institute, correspondent of the Museum of Natural History, St. Claude Street in the Marais, Paris.
            
          
        